—Judgment, Supreme Court, New York County (Joan Carey, J., on Wade motion; Franklin Weissberg, J., at plea and sentence), rendered March 30, 1993, convicting defendant, upon a guilty plea, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
The court did not err in summarily denying defendant’s motion for a Wade hearing. When a defendant’s identity is not in issue, " ' "suggestiveness” is not a concern’ ” and there is no need for a hearing (People v Rodriguez, 79 NY2d 445, 449, quoting People v Gissendanner, 48 NY2d 543, 552). Because the defendant did not contest that the witness was his friend, summary denial here was proper. In the circumstances presented, we decline to disturb the negotiated sentence (see, People v Brito, 154 AD2d 293). Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.